Exhibit 10.1

 

JANUS LONG TERM INCENTIVE AWARD (“LTI”) ACCEPTANCE FORM

 

The Company grants to <Grantee Name>  (“you” or  “Grantee”), effective as of
<Grant Date> (the “Grant Date”), a Performance Stock Unit Award (the “LTI
Award”) as described below, subject to the terms and conditions set forth in
this LTI Acceptance Form, the attached Company Plan and the attached Appendices
A and B.

 

Performance Stock Unit Award — see Appendix A for additional terms

 

 

 

Number of Stock Units Granted

 

<Quantity Granted>

 

*The number of PSUs was updated to reflect a correction to the method used to
calculate the fair market value of PSUs on the grant date.

 

a.            Pursuant to the terms of the LTI Award, you shall be eligible to
vest in a number of stock units, if any, based on the achievement of the
performance criteria set forth below (the “Performance Criteria”), provided that
you have not experienced a Termination of Affiliation prior to <Vesting Date>
(the “Vesting Date”).  Any portion of the LTI Award that does not vest because
the applicable Performance Criteria have not been satisfied as of the Vesting
Date shall be terminated, cancelled and forfeited.

 

i.                 If, between the Grant Date and the Vesting Date (the
“Performance Period”),   the Company’s Operating Income Margin, as set forth
below, is less than or equal to XX%, then none of the LTI Award will vest.

 

ii.              If the Company’s Operating Income Margin during the Performance
Period is equal to XX%, then 100% of the LTI Award will vest.

 

iii.           If the Company’s Operating Income Margin during the Performance
Period is greater than or equal to XX%, then 200% of the LTI Award will vest.

 

iv.          If the Company’s Operating Income Margin during the Performance
Period is greater than XX% and less than XX%, the Grantee shall vest in a number
of Stock Units that is the mathematical linear interpolation between the number
of Stock Units which would vest at the defined ends of the applicable spectrum.

 

v.             For the purposes of this LTI Award, the Company’s Operating
Income Margin shall mean Total Operating Income divided by Total Revenue for
<Year 1>, <Year 2> and <Year 3> (each as reflected on the “Consolidated
Statements of Comprehensive Income” in each year’s Janus Capital Group Inc.
audited financial statements).  Appendix B provides an example of calculating
Company’s Operating Income Margin.

 

b.            Notwithstanding the provisions of (a) above, if you have a
Termination of Affiliation with the Company due to death or Disability, the LTI
Award shall vest based on applicable performance through the date of the
Company’s latest quarterly financial statements (e.g., Janus Capital Group
Inc.’s Quarterly Form 10-Q or Annual Form 10-K) prior to the Termination of
Affiliation.  Except as provided in the preceding sentence, in the event that
you have a Termination of Affiliation, any portion of the LTI

 

1

--------------------------------------------------------------------------------


 

Award that is unvested, and any of your rights hereunder, shall be terminated,
cancelled and forfeited effective immediately upon such Termination of
Affiliation.

 

c.            Notwithstanding anything to the contrary in the Company Plan,
following a Change of Control, the Performance Criteria shall be measured based
on applicable performance through the date of the Company’s latest quarterly
financial statements (e.g., Janus Capital Group Inc.’s Quarterly Form 10-Q or
Annual Form 10-K) prior to the Change of Control.  The portion of the LTI Award
that is earned based upon such measurement will convert into a time-based award
that will vest in full on <Vesting Date> (the “Resulting Award”), subject to
Section 4(b) of Appendix A.  Any portion of the LTI Award that is not converted
into the Resulting Award, and any of your related rights hereunder, shall be
terminated, cancelled and forfeited effective immediately upon such Change of
Control.  Notwithstanding the foregoing, in the event of a termination of your
employment or service by the Company without Cause or by you for Good Reason, or
due to death or Disability, in each case following a Change of Control and prior
to <Vesting Date>, the Resulting Award shall vest in full on the date of such
termination.

 

d.            In accordance with the Company Plan, the Committee may, in its
sole discretion, accelerate the vesting of all or a portion of the LTI Award or
waive any or all of the terms and conditions applicable to this LTI Acceptance
Form or the attached Appendix. This LTI Acceptance Form and the attached
Appendix A do not supersede, or otherwise amend or affect any other LTI awards,
agreements, rights or restrictions that may exist between the parties.

 

e.            Capitalized terms used but not defined in this LTI Acceptance
Form have the meaning specified in the Company Plan and/or in the attached
Appendix A.

 

By executing this LTI Acceptance Form, you indicate your acceptance of the LTI
Award set forth above and agree to be bound by the terms, conditions and
provisions set forth in the LTI Acceptance Form, the attached Appendix A and the
Company Plan, all of which are incorporated by reference herein and are an
integral part of this LTI Acceptance Form.  Please sign and return this LTI
Acceptance Form to the Assistant Corporate Secretary’s Office in the envelope
provided within sixty (60) days after the Company’s mailing of this LTI
Acceptance Form to you.  In the event you fail to return the executed original
within sixty (60) days, the Company reserves the right to terminate and forfeit
the LTI Award (including any rights provided for in this LTI Acceptance Form and
the attached Appendix A), or to suspend or forfeit all or any vesting
event(s) arising from the LTI Award.  This LTI Acceptance Form may be executed
in counterparts, which together shall constitute one and the same original. 
This LTI Acceptance Form may be executed by the exchange of facsimile signature
pages, provided that by doing so the Participant agrees to provide an original
signature as soon thereafter as possible.

 

2

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED TO AS OF THE GRANT DATE:

 

PARTICIPANT:

 

 

 

 

 

 

 

 

 

 

 

 

 

<Grantee Name>

 

 

 

 

 

 

 

 

 

JANUS CAPITAL GROUP INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

By:

David W. Grawemeyer

 

 

Title:

Executive Vice President, General Counsel and Secretary

 

 

3

--------------------------------------------------------------------------------


 

APPENDIX A – TERMS OF PERFORMANCE STOCK UNIT AWARD

 

1.                                     Grant of Performance Stock Unit Award.

 

Subject to the provisions of this Appendix, the LTI Acceptance Form and the
Company’s 2010 Long Term Incentive Stock Plan, as may be amended from time to
time (the “Company Plan”), the Company hereby grants to the Grantee the number
of performance stock units (the “Stock Units”) identified under the Performance
Stock Unit Award section of the attached LTI Acceptance Form, representing the
same number of shares of the Company’s common stock, par value $.01 per share
(“Common Stock”).

 

2.            No Right to Continued Employment.

 

Nothing in this Appendix or the Company Plan shall confer upon Grantee any right
to continue providing services to, or be in the employ of, the Company or any
Subsidiary or interfere in any way with the right of the Company any Subsidiary
to terminate Grantee’s association or employment at any time.

 

3.            Unfair Interference.

 

During Grantee’s employment with the Company or any Subsidiary and during the
twelve months after Termination of Affiliation, Grantee shall not:  (i) 
knowingly and directly solicit, hire or attempt to hire, or assist another in
soliciting, hiring or attempting to hire, on behalf of any Competitive Business,
any person who is an employee or contractor of the Company or any Subsidiary; or
(ii) knowingly and directly divert, attempt to divert, solicit, or assist
another in diverting, attempting to divert or soliciting, the customer business
of any Protected Client on behalf of a Competitive Business.  For purposes of
this section, “Competitive Business” means any business that provides investment
advisory or investment management services or related services; and “Protected
Client” shall mean any person or entity to whom the Company or any Subsidiary
provided investment advisory or investment management services at any point
during the six months preceding Grantee’s Termination of Affiliation.

 

4.                                     Change of Control.

 

(a)  For purposes of this Appendix and the LTI Acceptance Form, “Good Reason”
shall have the meaning assigned to such term in Grantee’s individual employment,
change in control or severance agreement (if any).  If Grantee is not a party to
an agreement in which Good Reason is defined, Good Reason shall mean the
occurrence of any of the events or conditions described below which are not
cured by the Company within thirty (30) days after the Company has received
written notice from Grantee (which notice must be provided by Grantee within
ninety (90) days of the initial existence of the event or condition constituting
Good Reason):

 

4

--------------------------------------------------------------------------------


 

(i)                   a material adverse alteration in the nature or status of
your responsibilities from those in effect immediately prior to the Change of
Control other than any such alteration primarily attributable to the fact that
the Company may no longer be a public company or to other changes in the
identity, nature or structure of the Company; and provided, that a change in
Grantee’s title or reporting relationships shall not of itself constitute Good
Reason (unless such change results in a material adverse alteration as described
above);

 

(ii)                any material reduction in Grantee’s base salary except for
any across-the-board reduction similarly affecting similarly-situated employees
of the Company; or

 

(iii)             the relocation of Grantee’s principal place of employment to a
location more than 40 miles from Grantee’s principal place of employment
immediately prior to the Change of Control, provided that such relocation
results in a material negative change to Grantee’s employment.

 

(b)  Notwithstanding subsection (c) of the LTI Acceptance Form, in the event of
a Change of Control of the Company, the Company may, in its sole discretion,
cancel Grantee’s Resulting Award in exchange for a payment in cash in an amount
equal to (x) the consideration paid per Share in the Change of Control
multiplied by (y) the number of Shares subject to Grantee’s Resulting Award.

 

5.                                     Clawback.

 

Notwithstanding anything to the contrary contained in this Agreement, and
subject to then-applicable U.S. Securities and Exchange Commission, New York
Stock Exchange and/or other regulatory requirements related to clawback or
compensation reimbursement rules, if Grantee is found by a court of competent
jurisdiction (in a final judgment that is either not appealed or is
non-appealable) or by any relevant regulator to have knowingly committed fraud
against the Company or any of its Affiliates, or if Grantee is found to have
actively participated in, knowingly concealed or covered up, or knowingly failed
to identify a material misstatement in the Company’s financial statements,
the Grantee’s LTI award granted in the three calendar years prior to such
judgment or regulatory determination, whether vested or unvested, shall be
immediately forfeited and cancelled, and Grantee shall promptly return and repay
to the Company, in respect of any Company shares, stock options or mutual fund
units previously transferred to Grantee pursuant to such LTI award agreements,
an amount equal to the lesser of: (i) the fair market value of such shares,
stock options (based on the intrinsic value of such stock options) or mutual
fund units on the date of vesting, and (ii) the fair market value of such
shares, stock options (based on the intrinsic value of such stock options) or
mutual fund units on the date on which such repayment obligation arises, in each
case, regardless of whether the Grantee previously sold or otherwise disposed of
such shares.

 

6.            Issuance of Shares.

 

Subject to Section 12 (pertaining to the withholding of taxes) and Section 20
(pertaining to Section 409A of the Code), as soon as practicable after each
vesting event under Subsections (a), (b)

 

5

--------------------------------------------------------------------------------

 


 

and (c) of the LTI Acceptance Form, but in no case later than 70 days following
the date on which an award becomes vested (provided that it has been determined
that the applicable Performance Criteria have been achieved and there has been
no prior forfeiture of the Stock Units pursuant to the terms of this Appendix or
the Company Plan), the Company shall issue (or cause to be delivered) to the
Grantee one or more stock certificates or otherwise transfer shares with respect
to the Stock Units vesting (or shall take other appropriate steps to reflect the
Grantee’s ownership of all or a portion of the vested Stock Units that are
subject to this Appendix).  Following the settlement of the vested Stock Units
in Common Stock pursuant to this Section 6, Grantee may not sell, assign,
transfer or otherwise dispose of any of the “net shares” (as defined below) of
Common Stock transferred to Grantee upon settlement of such vested Stock Units
until the first anniversary of the date on which the Stock Units vested. 
Grantee may be required to execute and deliver such other agreements as may be
reasonably requested by the Company that are consistent with the foregoing or
that are necessary to give further effect thereto.  For purposes of this
Section 6 only, the term “net shares” shall mean the net number of shares of
Common Stock transferred to Grantee upon settlement of the vested Stock Units
after subtracting such shares of Common Stock withheld by the Company, if any,
in payment of tax withholding obligations applicable to such settlement.

 

7.                                     Nontransferability of the Stock Units.

 

No Stock Units shall be transferable by the Grantee by means of sale,
assignment, exchange, encumbrance, pledge or otherwise.

 

8.                                     Rights as a Stockholder.

 

Except as otherwise specifically provided in this Appendix, the Grantee shall
have no rights as a stockholder solely as a result of the grant of the Stock
Units and shall have no right to cash or stock dividends or to be credited with
Dividend Equivalents on his or her Stock Units to the extent dividends are paid
on Company Common Stock, unless and until the Grantee has become the holder of
record of shares of Common Stock following payment in Common Stock upon the
vesting of Stock Units.

 

9.                                     Adjustment in the Event of Change in
Stock.

 

In the event that the Committee determines that any dividend or other
distribution (whether in the form of cash, Common Stock, other securities, or
other property), recapitalization, stock split, reverse stock split,
subdivision, consolidation or reduction of capital, reorganization, merger,
scheme of arrangement, split-up, spin-off or combination involving the Company
or repurchase or exchange of Common Stock or other rights to purchase Common
Stock or other securities of the Company, or other similar corporate transaction
or event that affects the Common Stock such that an adjustment is determined by
the Committee to be appropriate to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Company
Plan, then the Committee shall, in such manner as it may deem equitable, adjust
the number and type of shares or Stock Units, or, if deemed appropriate, make
provision for a cash payment to the Grantee or the substitution of other
property for Stock Units; provided, that the number of Stock Units shall always
be a whole number.

 

6

--------------------------------------------------------------------------------


 

10.                              Payment of Transfer Taxes, Fees and Other
Expenses.

 

The Company agrees to pay any and all original issue taxes and stock transfer
taxes that may be imposed on the issuance of shares received by a Grantee in
connection with the Stock Units, together with any and all other fees and
expenses necessarily incurred by the Company in connection therewith.

 

11.                              Other Restrictions.

 

Notwithstanding any other provision of the Company Plan or this Appendix, the
Company will not be required to issue, and the Grantee may not sell, assign,
transfer or otherwise dispose of, any shares of Common Stock received as payment
of the Stock Units, unless (a) there is in effect with respect to the shares of
Common Stock received as payment for the Stock Units a registration statement
under the Securities Act of 1933, as amended, and any applicable state or
foreign securities laws or an exemption from such registration, and (b) there
has been obtained any other consent, approval or permit from any other
regulatory body which the Committee, in its sole discretion, deems necessary or
advisable.  The Company may condition such issuance, sale or transfer upon the
receipt of any representations or agreements from the parties involved, and the
placement of any legends on certificates representing Common Stock received as
payment of Stock Units, as may be deemed necessary or advisable by the Company
in order to comply with such securities law or other restrictions.

 

12.                              Taxes and Withholding.

 

No later than the date as of which an amount first becomes includible in the
gross income of the Grantee for tax withholding purposes with respect to any
Stock Units or underlying shares of Common Stock, the Grantee shall pay all
taxes that are required by applicable laws and regulations, if any, to be
withheld by either:  (i) participating in the Company’s Share Withholding
Program to have shares withheld by the Company or its agent (provided that it
will not result in adverse accounting consequences to the Company), or
(ii) making other payment arrangements satisfactory to the Company.  For the
avoidance of doubt, the shares are subject to income tax at the time of the
issuance of the shares. The obligations of the Company under this Appendix shall
be conditioned on compliance by the Grantee with this Section 12.  It is
intended that the foregoing provisions of this Section 12 shall normally govern
the payment of withholding taxes (if required); however, if the required
withholding is not accomplished under the preceding provisions of this
Section 12, the Grantee agrees that the Company shall, to the extent permitted
by law, have the right to deduct any such taxes from any payment otherwise due
to the Grantee, including compensation or the delivery of the Stock Units or
underlying shares of Common Stock that gives rise to the withholding
requirement.

 

13.                              Notices.

 

Any notice to be given to the Company shall be addressed to the Company at its
principal office, in care of its Assistant Corporate Secretary.  Any notice to
be given to the Grantee shall be addressed to Grantee at the address listed in
the Company’s records.  By a notice given pursuant to this section, either party
may designate a different address for notices.  Any notice shall have been
deemed

 

7

--------------------------------------------------------------------------------


 

given (i) when actually delivered to the Company, or (ii) if to the Grantee,
when actually delivered; when deposited in the U.S. Mail, postage prepaid and
properly addressed to the Grantee; or when delivered by overnight courier.

 

14.                              Binding Effect.

 

Except as otherwise provided hereunder, this Appendix shall be binding upon and
shall inure to the benefit of the heirs, executors or successors of the parties
to this Appendix.

 

15.                              Laws Applicable to Construction.

 

The interpretation, performance and enforcement of this Appendix shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware.  In addition to the terms and conditions set forth
in this Appendix, the Stock Units are subject to the terms and conditions of the
Company Plan, which is hereby incorporated by reference.

 

16.                              Severability.

 

The invalidity or enforceability of any provision of this Appendix shall not
affect the validity or enforceability of any other provision of this Appendix.

 

17.                              Conflicts and Interpretation.

 

In the event of any conflict between this Appendix and the Company Plan, the
Company Plan shall control.  In the event of any ambiguity in this Appendix, or
any matters as to which this Appendix is silent, the Company Plan shall govern
including, without limitation, the provisions thereof pursuant to which the
Committee has the power, among others, to (i) interpret the Company Plan,
(ii) prescribe, amend and rescind rules and regulations relating to the Company
Plan, and (iii) make all other determinations deemed necessary or advisable for
the administration of the Company Plan.

 

18.                        Amendment.

 

Except as otherwise provided for in this Appendix, this Appendix may not be
modified, amended or waived except by an instrument in writing approved by both
parties hereto or approved by the Committee.  The waiver by either party of
compliance with any provision of this Appendix shall not operate or be construed
as a waiver of any other provision of this Appendix, or of any subsequent breach
by such party of a provision of this Appendix.  Notwithstanding anything to the
contrary contained in the Company Plan or in this Appendix, to the extent that
the Company determines that the Stock Units are subject to Section 409A of the
Code and fail to comply with the requirements of Section 409A of the Code, the
Company reserves the right to amend, restructure, terminate or replace the Stock
Units in order to cause the Stock Units to either not be subject to Section 409A
of the Code or to comply with the applicable provisions of such section.

 

8

--------------------------------------------------------------------------------


 

19.                              Headings.

 

The headings of Sections herein are included solely for convenience of reference
and shall not affect the meaning or interpretation of any of the provisions of
this Appendix.

 

20.                              Section 409A; Six-Month Delay.

 

The intent of the parties is that payments and benefits under this Appendix
comply with Section 409A and, accordingly, to the maximum extent permitted this
Appendix shall be interpreted and administered to be in compliance therewith. 
Notwithstanding anything contained herein to the contrary, a Grantee shall not
be considered to have terminated employment with the Company for purposes of
this Appendix unless the Grantee would be considered to have incurred a
“separation from service” from the Company within the meaning of 409A.  Each
amount to be paid or benefit to be provided under this Appendix shall be
construed as a separate identified payment for purposes of Section 409A, and any
payments described in this Appendix that are due within the “short term deferral
period” as defined in Section 409A shall not be treated as deferred compensation
unless applicable law requires otherwise.  Without limiting the foregoing, and
notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, amounts that would otherwise be payable and benefits
that would otherwise be provided pursuant to this Appendix during the six-month
period immediately following Grantee’s separation from service shall instead be
paid on the first business day after the date that is six months following the
Grantee’s separation from service (or death, if earlier).

 

9

--------------------------------------------------------------------------------


 

APPENDIX B — COMPANY’S OPERATING INCOME MARGIN CALCULATION

 

The following sample calculation of Company’s Operating Income Margin is for
illustrative purposes only.

 

 

 

<Year 1>

 

<Year 2>

 

<Year 3>

 

Total

 

Total Revenues

 

$

950

+

$

1000

+

$

1,100

=

$

3,050

(b)

Total Operating Income

 

$

270

+

$

310

+

$

365

=

$

945

(a)

3 Year Operating Income Margin

 

 

 

 

 

 

 

31.0

%

 

 

 

 

 

 

 

 

(a) ÷ (b)

 

 

10

--------------------------------------------------------------------------------